                                                                                   Wilson Sonsini Goodrich & Rosati
                                                                                   Professional Corporation
                                                                                   1301 Avenue of the Americas
                                                                                   40th Floor
                                                                                   New York, New York 10019-6022
                                                                                   O: 212.999.5800
                                                                                   F: 212.999.5899




                                                  July 13, 2020
VIA CM/ECF

The Honorable Nicholas G. Garaufis
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

Dear Judge Garaufis:

         On behalf of the Defendant OZ Africa Management GP, LLC (“OZ Africa”), and the
Identified Victims (defined below) (together, the “Moving Parties”), we write to advise the Court
that Defendant and the Identified Victims have structured a settlement framework that they believe
would fully and finally resolve the restitution dispute, subject to the Court’s approval. To allow for
a final settlement proposal to be submitted to the Court from all the parties, and with no objection
from the Government, we now respectfully request that the Court enter an Order that, subject to any
other victims coming forward between now and sentencing, the Africo stakeholders represented by
the Wilson Sonsini firm are the only identified victims entitled to restitution in this matter
(hereinafter, the “Identified Victims”), and that full payment of restitution to the Identified Victims
would fully discharge OZ Africa’s restitution obligations in this matter (the “Identified Victims
Order”). As noted, the Government does not object to this application.

        As the Court has ruled, the victims in this case are the former stakeholders in Africo between
April-June 2008, when the offense of conviction occurred. Wilson Sonsini represents approximately
67% of these equity holders. Despite the extensive efforts directed by our firm to locate additional
victims, as well as the Government’s own efforts through the FBI, and notwithstanding the
widespread media coverage of the litigation over restitution, including articles featured in both the
Wall Street Journal and the New York Times, the Government has confirmed that it has been unable
to identify any additional victims, and no additional victims have come forward. Therefore,
consistent with the Second Circuit’s decision in United States v. Catoggio, 326 F.3d 323, 328-29 (2d
Cir. 2003), the Moving Parties believe that the clients represented by Wilson Sonsini are the victims
entitled to receive restitution under the MVRA. Id. at 328 (“The MVRA is clear that restitution can
only be imposed to the extent that the victims of a crime are actually identified.”). The Moving
Parties of course recognize that if any other person or entity comes forward between now and
sentencing claiming to be a victim, the Government and the Court would be legally obligated to
consider such a claim. But based on the efforts undertaken to date, and the lengthy public notice of




           AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                    SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
The Honorable Nicholas G. Garaufis
July 13, 2020
Page 2 of 4


this matter, the prospect of additional victims coming forward at this point is believed to be quite
small.

         Below, the Moving Parties have set forth the reasons for seeking the Identified Victims Order
at this time and what we envision as the next steps should the Court enter it:

         First, for there to be a consensual resolution on restitution, Defendant must know the amount
it will be required to pay. While the restitution framework the Moving Parties have discussed will
involve OZ Africa paying a restitution amount representing a “reasonable estimate” of the losses
incurred by the Identified Victims, see, e.g., United States v. Gushlak, 728 F.3d 184, 195-96 (2d Cir.
2013), should the restitution payment amount to be recommended by all the Parties, including the
Government, not be accepted by the Court as fully satisfying OZ Africa’s restitution obligations, the
settlement framework would not move forward. Moreover, should additional victims come forward
between now and sentencing such that the percentage of Identified Victims changes more than a de
minimis amount, the settlement framework also would not move forward.

       Second, upon the Court entering the Identified Victims Order, the Moving Parties believe
they will be able to promptly provide the Court with a proposed stipulated restitution Order, joined
by the Government, for the Court’s review, which would include a methodologically sound and
reasonable estimation of loss, and the list of Identified Victims, including the pro rata ownership
percentage attributable to each such victim. That proposed stipulated restitution Order would also
include an amount for legal fees and costs incurred by the Identified Victims, as provided for by the
Mandatory Victims Restitution Act. See 18 U.S.C. § 3663A(b).

        Third, upon the Court entering the Identified Victims Order, Defendant and the Identified
Victims will enter into a separate conditional settlement agreement pursuant to which Defendant will
obligate itself to pay the stipulated restitution amount, and the amount for legal fees and costs, to
counsel for the Identified Victims on the day of OZ Africa’s sentencing. This conditional
agreement, which is designed to facilitate and expedite payment to the Identified Victims without the
need for further proceedings either by the Court or the Probation Department, would be conditioned
on the following: (i) the Court accepting the stipulated restitution amount as fully satisfying
Defendant’s restitution obligations in this case, (ii) no additional victims coming forward in advance
of sentencing that would change more than a de minimis amount the percentage of Identified
Victims, and (iii) Defendant’s entitlement to have its payment to the Identified Victims pursuant to
the separate settlement agreement constitute full satisfaction of the Court’s restitution Order. See 18
U.S.C. §3664(j)(2).1 As a result, should the Court accept the stipulated restitution amount and “So


   1
     See also United States v. Gallant, 537 F.3d 1202, 1250 (10th Cir. 2008) (“[W]hen determining
the amount of a restitution award under the MVRA, the court must reduce restitution by any amount
The Honorable Nicholas G. Garaufis
July 13, 2020
Page 3 of 4


Order” that amount as reasonable and full restitution to the Identified Victims, Defendant will satisfy
its restitution obligations on the day of sentencing by making payment pursuant to the separate
settlement agreement.

        The Moving Parties submit that the above framework represents a fair, just and proper path
to the resolution of the litigation over restitution in this matter and therefore jointly and respectfully
request that the Court approve this approach and enter the requested Identified Victims Order, as set
forth below. The Government has advised that it does not object to the entry of the Identified
Victims Order.

                                               Respectfully submitted,

                                               WILSON SONSINI GOODRICH & ROSATI
                                               Professional Corporation

                                               s/ Morris J. Fodeman
                                               Morris J. Fodeman
                                               Michael S. Sommer
                                               Kate T. McCarthy
                                               1301 Avenue of the Americas, 40th Floor
                                               New York, New York 10019
                                               Telephone: (212) 999-5800
                                               Facsimile: (212) 999-5899
                                               mfodeman@wsgr.com
                                               msommer@wsgr.com
                                               kmccarthy@wsgr.com

                                               Counsel for the Identified Victims

cc: All Counsel of Record (via CM/ECF)




the victim received as part of a civil settlement. This principle achieves the apparent congressional
purpose of maximizing the award against a criminal defendant guilty of fraud, while avoiding the
undesirable result of restitution effectuating a double recovery.” (citation omitted)); United States v.
May, 500 F. App’x 458, 462-63 (6th Cir. 2012) (“[W]hen determining the amount of restitution
under the MVRA, the court must reduce restitution by any amount the victim received as part of a
civil settlement, in order to avoid the undesirable result of restitution effectuating a double
recovery.”); United States v. Hamburger, 414 F. Supp. 2d 219 (E.D.N.Y. 2006).
The Honorable Nicholas G. Garaufis
July 13, 2020
Page 4 of 4


For the reasons set forth above, and for good cause shown, IT IS, on this ___ day of _______ 2020,

ORDERED that based on the extensive record before the Court, the Identified Victims (as defined
above) are currently the only individuals entitled to restitution, and that unless additional identified
victims appear before sentencing, payment of restitution to the Identified Victims would constitute
full restitution in this matter, thereby satisfying Defendant’s restitution obligations. See United
States v. Catoggio, 326 F.3d 323, 328-29 (2d Cir. 2003).


                                                       _______________________________
                                                       HON. NICHOLAS G. GARAUFIS
                                                       UNITED STATES DISTRICT JUDGE
